                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

MARCUS SINCLAIR WARREN
ADC #500952                                                                            PLAINTIFF

v.                             Case No. 3:19-cv-00104-KGB-BD

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                                            DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Marcus Sinclair Warren’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 18th day of February, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
